 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   PATRICK GARCIA,                                     Case No. 1:18-cv-01493-SAB

12                  Plaintiff,                           ORDER DENYING WITHOUT PREJUDICE
                                                         PLAINTIFF’S MOTION TO STRIKE
13          v.                                           DEFENDANT’S EXPERT DISCLOSURES
                                                         AND REQUEST FOR ATTORNEY’S FEES,
14   PRAXAIR, INC.,                                      COSTS AND SANCTIONS

15                  Defendant.                           (ECF Nos. 21, 28, 29)

16                                                       DEADLINE: MARCH 13, 2020

17

18                                                  I.

19                                  RELEVANT BACKGROUND

20         Patrick Garcia (“Plaintiff”) filed this action against Praxair, Inc. (“Praxair” or

21 “Defendant”) pursuant to 28 U.S.C. § 1332(a). This action is proceeding on Plaintiff’s complaint,

22 filed October 29, 2018, against Defendant alleging disability discrimination for termination of

23 employment, Cal. Gov. Code § 12940(a); failure to accommodate, Cal. Gov. Code § 12940(m);

24 failure to engage in the interactive process, Cal. Gov. Code § 12940(n); wrongful termination in

25 violation of public policy; retaliation in violation of Cal. Lab. Code §§ 6310, 1102.5; failure to

26 pay overtime wages in violation of Cal. Lab. Code § 510(a); and failure to pay wages earned in
27 violation of Cal. Lab. Code § 201. Currently before the Court is Plaintiff’s motion to strike

28 Defendant’s expert witness disclosures and request for sanctions filed December 17, 2019. (ECF


                                                    1
 1 No. 21.) On February 5, 2020, Defendant filed an opposition to the motion to strike. (ECF No.

 2 28.) On February 12, 2020, Plaintiff filed a reply.1 (ECF No. 29.)

 3                                                                II.

 4                                                   LEGAL STANDARD

 5              Rule 26 of the Federal Rules of Civil Procedure requires a party to disclose expert

 6 witnesses, whether retained or non-retained, that may be used at trial. Fed. R. Civ. P. 26(a)(2).

 7 Federal Rule of Civil Procedure 26(a)(2)(D) provides that a party must make its expert witness

 8 disclosures at the times and in the sequences that the court orders. The expert witness disclosure

 9 requirement is intended to allow the opposing party to have a reasonable opportunity to prepare

10 for effective cross-examination and arrange for expert testimony from other witnesses. See Adv.

11 Comm. Notes to 1993 Amendments. For each “retained” expert, Rule 26 requires that an expert

12 witness disclosure be accompanied by a written report prepared and signed by the witness

13 containing:

14              (i) a complete statement of all opinions the witness will express and the basis and
                reasons for them;
15              (ii) the facts or data considered by the witness in forming them;
                (iii) any exhibits that will be used to summarize or support them;
16              (iv) the witness’s qualifications, including a list of all publications authored in the
                previous 10 years;
17              (v) a list of all other cases in which, during the previous 4 years, the witness
                testified as an expert at trial or by deposition; and
18              (vi) a statement of the compensation to be paid for the study and testimony in the
                case.
19
     Fed. R. Civ. P. 26(a)(2)(B).
20
                Absent other direction from the court, the opposing party is required to disclose a rebuttal
21
     expert within thirty days after receiving another party’s disclosure.                               Fed. R. Civ. P.
22
     26(a)(2)(D)(ii). Rule 37(c)(1) gives teeth to these requirements by forbidding the use at trial of
23
     any information required to be disclosed by Rule 26(a) that is not properly disclosed. Yeti by
24
     Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001). But Rule 37(c)(1)
25
     did not “strip the district courts of discretion to allow expert testimony in appropriate
26
     1
         Although the January 2, 2020 order required the parties to file a joint statement, Defendant filed an opposition to the
27 motion. (ECF No. 28.) Based on the parties’ submissions it is clear that there was some confusion on the parties’
     part as to the necessity of the joint statement. As the parties have fully briefed the issue, the Court declines to address
28 the issue of the joint statement.


                                                                   2
 1 circumstances; to the contrary, it contains an express exception under which a failure timely to

 2 serve an expert report may be excused if the failure was substantially justified or is harmless.”

 3 Lanard Toys Ltd. v. Novelty, Inc., 375 F. App’x 705, 713 (9th Cir. 2010). The burden is on the

 4 party seeking to admit the evidence to demonstrate that the failure to disclose was substantially

 5 justified or harmless. Yeti by Molly, Ltd., 259 F.3d at 1107; R & R Sails, Inc. v. Ins. Co. of

 6 Pennsylvania, 673 F.3d 1240, 1246 (9th Cir. 2012).

 7                                                  III.

 8                                            DISCUSSION

 9          Plaintiff moves to strike Defendant’s expert disclosures and seeks attorney fees and costs

10 as a sanction. Plaintiff contends that Defendant failed to disclose expert witnesses as required by

11 the scheduling order because their expert disclosures were not accompanied by a report from the

12 experts disclosed. Plaintiff argues that Defendant has been informed of the deficiency and has

13 refused to withdraw the disclosure or provide reports from the experts as required by Rule 26 and

14 the Court’s scheduling order. Plaintiff seeks an order striking Defendant’s expert disclosure and

15 sanctions in the amount of $7,200.00.

16          Defendant counters that the experts that were disclosed are rebuttal experts which were

17 disclosed on the expert deadline due to no rebuttal expert deadline being set. Defendants contend

18 that Plaintiff was informed the experts are rebuttal experts and a report will be provided once

19 Plaintiffs’ experts have been deposed so the rebuttal experts’ reports can be prepared. Further,
20 Defendant argues that Plaintiff has not meet and conferred in good faith to resolve this issue.

21 Defendant contends that any failure to provide expert reports was substantially justified and

22 harmless as expert discovery remains open in this action. Defendant requests that the motion be

23 denied in its entirety.

24          Plaintiff replies that Defendant is incorrect that there was no deadline set to disclose

25 rebuttal experts as the scheduling report set a deadline for supplemental experts to be disclosed.

26 Plaintiff argues that, even if Defendant is correct, they have missed the deadline set by Rule 26 of
27 the Federal Rules of Civil Procedure. Plaintiff argues that Mr. Borcher’s availability has been a

28 source of confusion because although he has represented that he will need to take an indefinite


                                                     3
 1 leave he is sometimes available. Plaintiff argues that the fact that expert discovery is still open

 2 does not address the harm because the deadline to disclose experts and supplemental experts was

 3 not extended.

 4          On November 15, 2019, Plaintiff identified one retained expert who will be testifying

 5 regarding Plaintiff’s lost compensation and out of pocket expenses and two non-retained experts

 6 to testify regarding Plaintiff’s medical condition. (ECF No. 21-22 at 5-7.) On this same date,

 7 Defendant identified two retained experts. (ECF No. 21-1 at 41-43.) One expert to testify as to

 8 Plaintiffs’ economic damage and one expert to provide testimony regarding comparable

 9 employment, Plaintiff’s mitigation efforts, and Plaintiff’s earning capacity. (Id. at 41-42.) The

10 expert disclosure stated that these experts may also be asked to review any opinions proffered by

11 Plaintiff’s experts and offer their own opinions in rebuttal. (Id.) It is undisputed that no expert

12 reports were attached to Defendant’s expert disclosure.

13          The parties met and conferred on the issue on November 26, 2019, and Plaintiff requested

14 that Defendant withdraw their expert disclosure by December 3, 2019 as confirmed by email.

15 (ECF No. 21-2 at 62-63.) On December 3, 2019, defense counsel responded that, as discussed in

16 the meet and confer, the experts disclosed were to be used to rebut the evidence and testimony

17 offered by Plaintiff’s experts. (Id. at 62.) Counsel noted that they had not heard back on dates for

18 deposition of Plaintiff’s expert. (Id.) It was requested that Plaintiff wait until the end of expert

19 discovery and review their supplemental expert disclosure to broach any discovery motions. (Id.)
20 Counsel also stated that the deadline for supplemental reports would need to be extended because

21 Plaintiff’s expert would need to be deposed to fully supplement. (Id.)

22          Plaintiff’s counsel responded on December 11, 2019, stating that they disagreed with

23 Defendant’s position and that experts were to be disclosed by November 15, 2019, and

24 supplemental experts were to be disclosed by December 6, 2019, and there had been no

25 supplemental disclosure. (Id. at 61.) It was requested that the expert disclosure be withdrawn by

26 December 12, 2019. (Id.) The email further states,
27          As for the deposition scheduling on Plaintiff’s retained and non-retained experts,
            as we discussed during our November 26, 2019 meet and confer call:
28


                                                     4
 1           1. Plaintiffs Retained Expert: Terry Lloyd is available for a deposition after
             December 18, 2019. Plaintiff asked Defendant to propose deposition dates after
 2           December 18. Defendant did not do so. Given your email, I reached out to Mr.
             Lloyd regarding potential dates and am waiting for his response. It would be
 3           helpful if Defendant would also provide dates.

 4           2. Plaintiff’s Non-Retained Experts: During our November 26 call, I explained
             that Plaintiff would be happy to facilitate discussions regarding depositions of Dr.
 5           Chauhan and Dr. Bianchi. At the same time, Plaintiff was clear that Plaintiff does
             not have the power to produce non-retained experts and Defendant may have to
 6           subpoena these doctors. Plaintiff asked Defendant to propose deposition dates so
             Plaintiff could reach out to Dr. Chauhan and Dr. Bianchi. Defendant has not done
 7           so.

 8 (Id.)

 9           On December 12, 2019, defense counsel responded:

10           We will not be withdrawing the expert designations. As we have discussed, our
             experts were retained to essentially rebut the testimony of your anticipated
11           economic/stats expert, and both of them are necessary to do so. They cannot
             submit appropriate reports in response to your expert’s information until his
12           deposition is taken. Once that has occurred, it is our intention to do so.
             Regardless, it is my intention to seek relief from the court and also seek
13           continuances of this matter. As I indicated to you previously, I have been on a
             reduced schedule due to ongoing personal issues, which have significantly
14           impacted my case handling, and I anticipate taking an indefinite leave to address
             them beginning at the end of this week. As such, I am also not available to take
15           Mr. Lloyd’s deposition on the 18th. Once I have more information, I will let you
             know.
16
     Id. at 60.)
17
             On December 13, 2019, Plaintiff’s counsel responded that she did not propose December
18
     18, 2019 for the deposition but a date after that time and provided dates for which Mr. Lloyd was
19
     available for deposition. (Id.)
20
             On December 27, 2019, a telephonic status hearing was held and the parties agreed to
21
     extend the deadline for expert discovery and continue the trial date. (ECF No. 25.) On January 2,
22
     2020, an amended scheduling order issued and a second amended scheduling order issued on
23
     January 3, 2020. (ECF Nos. 26, 27.) Pursuant to the second amended scheduling order, expert
24
     discovery must be completed by March 13, 2020 and this matter is set for trial on September 22,
25
     2020. (ECF No. 27.)
26
             The deposition of Mr. Lloyd has been set for February 10, 2019, and defense counsel
27
     states that rebuttal expert reports will be served before the close of expert discovery on March 13,
28


                                                      5
 1 2020. (Decl. of Jason Borchers ¶ 8, ECF No. 28-1.)

 2           Plaintiff argues that Defendant’s experts should be stricken due to their failure to comply

 3 with the scheduling order and the requirements of Rule 26. Here, while Defendant disclosed the

 4 retained experts on the expert disclosure deadline, it was subsequently clarified that these were

 5 rebuttal experts and would only be testifying to rebut Plaintiff’s experts. To the extent that

 6 Plaintiff seeks to have the expert designation stricken due to the failure to properly disclose on the

 7 correct deadline, the Court finds any such error to be harmless. Plaintiff was informed of the

 8 purpose of the expert testimony within the expert discovery deadline and prior to the

 9 supplemental expert disclosure deadline.        Plaintiff cannot argue that he was unaware that

10 Defendant’s experts would be providing rebuttal testimony at the trial of this matter. Plaintiff’s

11 motion to strike the expert testimony due to the manner in which the disclosure was provided is

12 denied.

13           Although Defendant has not provided an expert report, the expert disclosure did provide

14 Plaintiff with the subject matter of the expert testimony. “Dr. Mahla is a senior analyst, with

15 nearly 25 years’ experience in the field of economic analysis. . . . Dr. Mahla is expected to

16 testify regarding Plaintiff’s alleged economic damages, including: (1) Plaintiff’s alleged lost

17 earnings and benefits; (2) Plaintiff’s prior, current, and future earnings capacity (including

18 compensation and benefits); and, (3) Plaintiffs mitigation of his alleged damages. Additionally,

19 Dr. Mahla may be asked to review any opinions proffered by Plaintiff’s expert(s) and offer his
20 own opinions in rebuttal thereto.” (ECF No. 21-2 at 42.)

21           “Dr. Sarkisian is a Vocational Rehabilitation Expert. Dr. Sarkisian has been retained to

22 provide expert testimony and is expected to testify regarding: (1) the availability of comparable

23 employment after Plaintiff’s employment with Defendant based on Plaintiff’s skills and

24 experience and the relevant labor market, (2) Plaintiff’s mitigation efforts; and, (3) Plaintiff’s

25 prior, current, and future earnings capacity (including compensation and benefits). Additionally,

26 Dr. Sarkisian may be asked to review any opinions proffered by Plaintiffs expert(s) and offer his
27 own opinions in rebuttal thereto.” (Id.)

28           Further for each expert, Defendant provided the experts’ curriculum vitae and the


                                                      6
 1 compensation that the expert was to be paid in the case. (ECF No. 21-2 at 45-57.) Defendant did

 2 not provide an expert report with the disclosure but informed Plaintiff’s counsel that the experts

 3 were intended to be rebuttal experts and reports would be provided once a deposition of Plaintiff’s

 4 expert was completed. To comply with the requirements of Rule 26, the more prudent course

 5 would have been for Defendant to provide the rebuttal expert report after receiving Plaintiff’s

 6 expert report and within the disclosure period and then to later supplement the report after

 7 deposing Plaintiff’s expert.

 8          “Among the factors that may properly guide a district court in determining whether a

 9 violation of a discovery deadline is justified or harmless are: (1) prejudice or surprise to the party

10 against whom the evidence is offered; (2) the ability of that party to cure the prejudice; (3) the

11 likelihood of disruption of the trial; and (4) bad faith or willfulness involved in not timely

12 disclosing the evidence.” Lanard Toys Ltd., 375 Fed. App’x at 713. Considering these factors,

13 the Court finds that the failure to provide the report is harmless and therefore evidentiary

14 sanctions are not warranted.

15          As discussed above, Defendant did disclose the experts within the disclosure deadline and

16 did provide Plaintiff with information about the experts and their expected testimony which

17 lessens any prejudice or surprise. Although Defendant’s expert disclosure was not complaint with

18 Rule 26, the fact that discovery is still open provides the ability to cure any prejudice due to the

19 failure to provide the report. Expert discovery in this action is open for approximately another
20 month and trial is not scheduled until late in September of 2020, therefore, there is no need to

21 revise the scheduling order. See Jackson v. United Artists Theatre Circuit, Inc., 278 F.R.D. 586,

22 595 (D. Nev. 2011) (finding delayed disclosure less harmful where it did not require that

23 discovery be reopened); Flanagan v. Benicia Unified Sch. Dist., No. CIV S–07–0333 LKK GGH,

24 2007 WL 2601413, at *2 (E.D. Cal. Sept. 6, 2007) (finding evidentiary sanctions not warranted

25 because discovery was not closed); cf. Ingenco Holdings, LLC v. Ace Am. Ins. Co., 921 F.3d

26 803, 821–22 (9th Cir. 2019) (late disclosure was not harmless because it disrupted both
27 defendant’s and the court’s schedules); Hoffman v. Constr. Protective Servs., Inc., 541 F.3d 1175,

28 1180 (9th Cir. 2008), as amended (Sept. 16, 2008) (late disclosure was not harmless where it


                                                      7
 1 would likely require court to create a new briefing schedule and re-open discovery); Nat’l R.R.

 2 Passenger Corp. v. Young’s Commercial Transfer, Inc., No. 1:13-CV-01506-DAD-EPG, 2016

 3 WL 1573262, at *6 (E.D. Cal. Apr. 19, 2016) (excluding testimony where all discovery had

 4 closed, the time for the filing of dispositive law and motion had passed, and final pretrial

 5 conference was less than six weeks away).

 6          Finally, Defendant did not provide the expert report because Plaintiff’s expert must first

 7 be deposed. This deposition was scheduled for February 10, 2019 and the report should be

 8 forthcoming.

 9          Plaintiff relies on Krause v. Hawaiian Airlines, Inc., No. 2:18-cv-00928 JAM AC, 2019

10 WL 2598770 (E.D. Cal. June 24, 2019), and Wong v. Regents of Univ. of California, 410 F.3d

11 1052 (9th Cir. 2005) to argue that he has been harmed. In Krause, similar to here, the defendant

12 initially moved to strike the experts disclosures because no report had been provided. 2019 WL

13 2598770, at *1. The court found,

14          plaintiff’s expert disclosure was “untimely and woefully inadequate” because it
            contained virtually none of the information required by Rule 26(a)(2)(B) for
15          retained experts, and as to the non-retained experts, plaintiff had “provided neither
            the subject matter of their testimony, nor a summary of the facts and opinions to
16          which they would testify,” as required by Fed. R. Civ. P. 26(a)(2)(C).
            Nevertheless, the court concluded that exclusionary sanctions were not warranted
17          at the time because defendant waited an unreasonable time before seeking to cure
            the deficiencies, and because the deficient disclosure was harmless in light of the
18          time remaining before discovery closed. The court ordered plaintiff to provide
            fully compliant expert disclosures by June 14, 2019; extended the rebuttal expert
19          disclosure deadline to June 21, 2019; and kept all other deadlines in place.
            Notably, the motion to strike was denied without prejudice to its renewal, should
20          plaintiff fail to comply.
21 Id. (internal citations omitted). The expert deadlines were later extended at the request of the

22 plaintiff. (Id. at *2.) It was only after the plaintiff failed to comply with this order and expert

23 discovery had closed that the court found that the failure to comply with the expert disclosure

24 requirements was not harmless and an exclusionary sanction was appropriate. Id. at *4. In

25 essence, the party had been given three opportunities by the court to cure the defect.

26          Here, as discussed above, Defendant did provide some of the information required for

27 their expert report. The information missing is the complete statement of all opinions the witness

28 will express and the basis and reasons for them; the facts or data considered by the witness in


                                                      8
 1 forming the opinions; and any exhibits that will be used to summarize or support the opinion.

 2 Defendant contends this will be provided once the deposition of Plaintiff’s expert is received.

 3 Similar to the initial motion to strike filed in Krause, the Court finds that exclusionary sanctions

 4 are not warranted at this time as Defendant has complied with the disclosure requirements to the

 5 extent that they contend they are able without deposing Plaintiff’s expert and expert discovery

 6 remains open.

 7          This matter is also distinguishable from Wong. In Wong, the plaintiff identified additional

 8 expert witnesses after the disclosure and expert discovery deadline had passed and dispositive

 9 motions had been filed. 410 F.3d at 1058-59. The district court excluded the experts as not being

10 timely identified and granted summary judgment to the defendants. Id. at 1059. On appeal, the

11 Ninth Circuit found that the defendant had timely disclosed their experts and described the

12 anticipated testimony and the plaintiff could have conducted expert discovery on the opinion. Id.

13 at 1061-62. The district court had found that the plaintiff had not shown that the failure to

14 disclose was substantially justified or harmless. Id. at 1062. If the plaintiff had been allowed to

15 disclose experts in response to the defendant’s motion for summary judgment, the rest of the

16 schedule would have to be altered disrupting the schedule of the court and the parties. Id. It was

17 not an abuse of discretion for the trial court to exclude plaintiff’s experts disclosed after the

18 disclosure deadline. Id. at 1062.

19          Here, as discussed above, expert discovery is still open so there is no need to amend the

20 scheduling order. Further, the Court shall extend the expert discovery deadline to allow Plaintiff

21 an opportunity to depose Defendant’s expert after the report is received. Plaintiff’s motion to

22 strike Defendant’s expert testimony is denied without prejudice.

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


                                                     9
 1                                                  IV.

 2                                               ORDER

 3          For the reasons set forth, IT IS HEREBY ORDERED that:

 4          1.      Plaintiff’s motion to strike Defendant’s expert disclosures and request for attorney

 5                  fees, costs and sanctions is DENIED WITHOUT PREJUDICE;

 6          2.      Defendant SHALL SERVE a report for any rebuttal expert that they intend to use

 7                  at trial on or before March 13, 2020; and

 8          3.      The expert discovery deadline is extended to April 13, 2020.

 9
     IT IS SO ORDERED.
10

11 Dated:        February 19, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     10
